Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES S ECURITIES A ND E XCHANGE C OMMISSION Washington, D.C. 20549 FORM 15 Certification and Notice of Termination of Registration under Section 12(g) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports Under Sections 13 and 15(d) of the Securities Exchange Act of 1934 Commission File No. 0-25034 GREATER BAY BANCORP (Exact name of each registrant as specified in its charter) 1900 University Avenue, 6th Floor East Palo Alto, California 94303 (650) 813-8200 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) COMMON STOCK , NO P AR VALUE, OF GREATER B AY BANCORP 5.25% SENIOR NOTES, SERIES B, DUE MARCH 31, 2 5.125% SENIOR NOTES, SERIES D, DUE APRIL 15, 2 (Title of each class of securities covered by this Form) N ONE (Title of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) [ X ] Rule 12h-3(b)(1)(i) [ X ] Rule 12g-4(a)(1)(ii) [ ] Rule 12h-3(b)(1)(ii) [ ] Rule 12g-4(a)(2)(i) [ ] Rule 12h-3(b)(2)(i) [ ] Rule 12g-4(a)(2)(ii) [ ] Rule 12h-3(b)(2)(ii) [ ] Rule 15d-6 [ ] Approximate number of holders of record of Common Stock as of the certification or notice date: 1 Approximate number of holders of record of 5.25% Notes as of the certification or notice date: 25 Approximate number of holders of record of 5.125% Notes as of the certification or notice date: 16 Pursuant to the requirements of the Securities Exchange Act of 1934, Greater Bay Bancorp has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. October 1, 2007 GREATER BAY BANCORP By: /s/ Heidi M. Dzieweczynski Name: Heidi M. Dzieweczynski Title: Senior Vice President
